Lewis, J.
1. Allegations in a petition for certiorari, assigning error in certain rulingá made by the magistrate during the trial of a case before a jury in a justice’s court, will not be considered by a reviewing court unless the -grounds of error are verified by the magistrate in his answer to the petition.
2. The testimony, as reported in the answer of the magistrate to. the peti*764tion for certiorari, fails to show that the verdict was either illegal or contrary to the evidence, and the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.
Argued March 24,
Decided April 21, 1899.
Certiorari. Before Judge Fite. Catoosa superior court. April 29, 1898.
W. E. Mann, for'plaintiff in error.
George W. Head and R. J. & J. McCamy, contra.

All the Justices concurring.